Per Curiam.
The complaint states a cause of action. It may be that on the trial the allegations will not be proved. By the answer the defendants very properly plead facts which may, if proved, defeat the plaintiff’s cause of action. It will be necessary to proceed to trial to determine the issues.
The order granting defendants’ motion for judgment on the pleadings should be reversed, with twenty dollars costs and disbursements, and said motion denied. The order denying plaintiff’s motion to strike out defenses" and denials should be affirmed.
Present—-'Finch, P. J., Martin, O’Malley, Townley and Glennon, JJ.; Finch, P. J., dissents and votes for affirmance on the first appeal.